Citation Nr: 1422632	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disorder claimed as due to exposure to asbestos, to include a chronic pulmonary disorder or lung cancer. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956.

This matter is on appeal from an April 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned at a Travel Board hearing in August 2013.  A transcript is of record.  In September 2013, this matter was Remanded for further development.

In February 2014, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic lung disorder was not diagnosed until several years after service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed lung disorders were caused or aggravated by his active service or shown to be the result of in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2007 of the criteria for establishing service connection for lung cancer, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.





The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of private and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.
 

In April 2008, VA issued a Formal Finding Memorandum indicating that the Veteran's STRs were unavailable for review.  There is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as this, in which records are presumed to have been lost or destroyed while the file was in the possession of the government.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was notified of this finding.  Moreover, the Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  

In addition, the Veteran was afforded a VA examination in November 2008 accompanied by a December 2008 addendum.  The Veteran was also afforded a VA Disability Benefits Questionnaire (DBQ) examination in November 2013 pursuant to the Board's September 2013 Remand.  A review of the November 2013 report of examination and opinion shows that all subjective and objective findings necessary for evaluation of the Veteran's lung disorder were observed and recorded.  The examiner also took into account the Veteran's lay history and complaints.  Rationale was provided with the opinion.  The examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge in August 2013 in which presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his lung disorder, to include whether he had any evidence that such symptoms could be related to his active service.  Indeed, the Veteran's testimony triggered the Board's decision to Remand the claim for further VA examination and opinion and any additional private or VA treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record. It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); malignant tumors and/or cancers are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis). Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract. Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease. VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from shipboard (or any other type of) service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Veteran contends that he has a lung disability related to service as a wheel mechanic during which his duties included handling and installing asbestos brakes without the benefit of any type of protective equipment.  Exposure to asbestos has been conceded.

There is evidence of a current lung disorder in this case.  When the Veteran most recently underwent medical examination in connection with his claim in November 2013, the examiner diagnosed chronic obstructive pulmonary disease (COPD), benign or malignant neoplasm or metastases of the respiratory system, and obstructive sleep apnea.  Thus, as the evidentiary record clearly shows current lung disabilities, the Board will now consider in-service incurrence.


Private treatment records include a March 2006 report that indicates a prior history of smoking.  An April 2006 report shows a diagnosis of status/post biopsy of a lung mass and discharge diagnosis of CAD.  A September 2006 consultation report indicates that a pre-operative chest X-ray examination revealed a right hilar mass and a biopsy revealed a carcinoid tumor.  The impression was right hilar carcinoid tumor, coronary artery bypass grafting s/p coronary artery bypass grafting, aortic valve replacement and redo coronary artery bypass surgery, IDDM, hypertension, and a remote history of DVT.

On VA examination in November 2008, the Veteran presented with a history of working as a mechanic in the Army with asbestos dust and fumes from car brakes.  He was diagnosed with a carcinoid lung tumor in 2006.  Following an examination, a VA examiner opined that there is no known relationship between exposure to asbestos and carcinoid tumors.  The examination report noted the presence of pulmonary scarring and chronic obstructive pulmonary disease with severe obstruction or restriction.  The examiner noted that asbestos exposure "could be" a contributory factor to the scarring, and could affect the Veteran's current level of pulmonary functioning, which was diminished by obstructive and restrictive disorders.

In a December 2008 addendum, the examiner indicated that the Veteran was diagnosed severe COPD with severe obstruction or restriction on spirometry.  He explained that medical research indicates that carcinoid tumors are considered to be malignant epithelial tumors.  However, there is no association between habits or exposure to occupational pollutants and the development of carcinoid tumors.  Medical research has also excluded carcinoid tumors and other rare histopathologic lesions as being caused by asbestos exposure.  The examiner stated that according to medical research and data there is no proven causal relationship between carcinoid tumors and asbestos exposure in service.  The examiner opined that the Veteran had severe obstructive/restrictive defect with scarring on chest X-ray examination in the lower lobes which could be due to smoking combined with asbestos exposure as a contributory factor.

Private treatment records show that in January 2013 the Veteran had diagnoses of acute bronchitis, chronic bronchitis, and emphysema.

During the August 2013 hearing, the Veteran testified that he had a prior history of smoking, but denied any post-service exposure to asbestos. 
In an October 2013 statement, private treating physician Dr. V.P. reported treatment of the Veteran and a diagnosis of COPD.  It was noted that the Veteran had a previous history of smoking, but quit a number of years ago.  He had no obvious evidence of mesothelioma or lung cancers at that time.  He did have a history of lung resection in the past due to lung cancer.  The Veteran provided a history of exposure to asbestos working in the motor pool during service.  An X-ray examination indicated some mild chronic changes, without evidence of pleural scarring or asbestosis.  The physician opined that it was unclear whether his lung condition originated during or after his service.

On November 2013 VA DBQ examination, the Veteran presented with a history of COPD and surgery for a lung mass, the pathology of which was consistent with a neuroendocrine tumor.  A carcinoid tumor was also identified.  The examiner acknowledged the Veteran's service as a vehicle mechanic during, which involved exposure to asbestos, and a history of smoking.  After a physical examination, review of the records, and interview of the Veteran, the examiner diagnosed COPD, benign or malignant neoplasm or metastases of respiratory system, and obstructive sleep apnea.

With regard to the Veteran's pulmonary carcinoid tumor, the examiner opined that it is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner acknowledged the Veteran's history of cigarette smoking and opined that cigarette smoking increases the risk for both lung cancer and COPD.  In addition, the length of the Veteran's exposure to asbestos was less than three years.  The examiner stated that research has shown that chronic exposures to asbestos of more than seven years have been associated with a slightly increased incidence of malignant respiratory disease.  Asbestos is a known risk factor for the development of lung cancer, but not carcinoid type tumors.  The primary lung tumors associated with asbestos exposure include adenoma, adenocarcinomas, squamous carcinomas, and mesotheliomas.  Carcinoid tumors are not associated with asbestos exposure.  There presently is no evidence to support the diagnosis of pulmonary carcinoid tumor as being caused by asbestos exposure.

With regard to the Veteran's COPD, the examiner opined that it is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that COPD is associated with a history of cigarette smoking which is the number one risk factor for the development of COPD.  The Veteran has a past history of cigarette smoking which is also the most significant risk factor for the development of both lung cancer and COPD.  COPD is independently associated with an increased risk of developing lung cancer which is thought to be secondary to inflammation and scarring.  There appears to be a causal relationship between cigarette smoking and carcinoid tumors of the lung, but causality is not proven.  However, there is a higher incidence in smokers and the medical literature does not endorse asbestos exposure as a risk factor for the development of COPD.

With regard to the Veteran's COPD, carcinoid tumors, and obstructive sleep apnea, the examiner opined that they were not related to the Veteran's service and did not cause or aggravate any other lung disability.

The Board finds that the claim must be denied.  As noted above, although the Veteran's exposure to asbestos has been conceded, the evidence does not indicate that he has an asbestos-related disease.  There is likewise no competent evidence diagnosing any respiratory or pulmonary disorder, specifically a carcinoid tumor, within a year of service discharge.  Rather, the earliest post-service medical evidence of any relevant findings is dated in March 2006.  This is almost 50 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  In this regard, the only competent opinions of record are those of the November 2013 VA examiner stating the following: that is it less likely than not that the Veteran's COPD and pulmonary carcinoid tumor were incurred in or caused by the claimed in-service injury, event or illness.  The examiner also opined that it was less likely than not that the COPD, pulmonary carcinoid tumor, and obstructive sleep apnea caused or aggravated any other lung disorder.  Rationale was provided with these opinions.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of a carcinoid tumor since service.  He really makes no such contention.

Service connection for a lung disorder based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. § 3.307, 3.309), and continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

With regard to the November 2008 VA examiner's opinion that asbestos exposure "could be" a contributory factor to pulmonary scarring and that the Veteran's severe obstructive/restrictive defect with pulmonary scarring "could be" due to smoking combined with asbestos exposure, the Board finds that this opinion is less probative and persuasive than the other evidence of record as the examiner used vague language, i.e. "could" and "possibly."  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  In this regard, the November 2008 VA examiner's opinions are less probative than those of the November 2013 VA examiner who provided a well-reasoned rationale and medical research in support of his opinions.

Consideration has been given to the Veteran's assertion that he has a lung disorder that is related to in-service asbestos exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a lung disorder and whether any current lung disorder is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Respiratory and pulmonary disorders are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic and other specific findings and PFT testing are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as shortness of breath, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating respiratory or pulmonary disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder claimed as due to exposure to asbestos, to include a chronic pulmonary disorder or lung cancer, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


